ORDER
The plaintiff appeared before us on November 7, 1979 in response to our order to show cause why defendants’ motion to dismiss for failure of plaintiff to file his brief should not be granted and, further to show cause why this appeal should not be dismissed in light of this court’s ruling that there is no appeal from a Superior Court judgment rendered pursuant to the provisions of § 45-20-1.1. Kurbiec v. Bastien, R.I., 385 A.2d 667 (1978). The plaintiff conceded that the appeal be dismissed. Accordingly plaintiff’s appeal is hereby dismissed.